Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, though the prior art US Publication 2010/0158764 (Hedrick) discloses a system comprising: a reactor (reactor 60 [FIG 2]); a heater (heater 20 [FIG 2]);  a compressor (“compressor 358” [0036] [FIG 2]); a valve associated with the compressor (“control valve… compressor” [0036]); 	
US Publication 2017/0284410 (Sharpe) teaches: 
one or more sensors associated with the compressor (sensor 104, FIG 1)
data collection platform comprising: one or more processors of the data collection platform (processor 126, block 110 [FIG 1]); a communication interface of the data collection platform (FIG 1 and sensor 104 coupled to transmitter through an interface [0026]-[0027]); and 
memory storing executable instructions that, when executed, cause the data collection platform to: receive, from the one or more sensors associated with the compressor, sensor data comprising operation information associated with the compressor (FIG 1, receive the information from sensor 104 [0023], [0026]); 
correlate the sensor data with metadata comprising time data, the time data corresponding to the operation information associated with the compressor; and transmit the sensor data (data from sensor 104 is correlated with different time data [0028]); 
a data analysis platform comprising: one or more processors of the data analysis platform (processor 126, block 110 [FIG 1]); a communication interface of the data analysis platform (FIG 1 and sensor 104 coupled to transmitter through an interface [0026]-[0027]); and computer-
receive the sensor data comprising the operation information associated with the compressor (FIG 1, receive the information from sensor 104 [0023], [0026]);
US Publication 2008/0166245 (Fukanuma) teaches:
the one or more sensors comprising a temperature sensor; 
analyze the sensor data to determine an increase in temperature downstream of the valve associated with the compressor; and 
based on determining the increase in temperature downstream of the valve associated with the compressor, send a command configured to cause re-seating of the valve by opening the valve and closing the valve. 
(temperature sensor 33 [0030] compressor 10 [0032]); (“When the temperature of the on-off valve 30 is equal to or higher than the predetermined temperature, the on-off valve 30 shuts off the release passage 31” [0033]) ; and (“an on-off valve that responds to changes in the temperature of the valve to selectively open and close the release passage, wherein, when the temperature of the valve is equal to or higher than a predetermined temperature, the on-off valve shuts off the release passage” (Claim 1));
the prior art fails to teach or suggest the further inclusion of
based on determining the increase in temperature downstream of the valve associated with the compressor, send a command configured to cause re-seating of the valve by both opening the valve and closing the valve. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

	US Patent 4,195,774 (Warner) teaches “A thermally responsive element is positioned downstream to sense the temperature of the mixed fluid stream, the element being connected via a rod to both the slide valve and the poppet. When the mixture temperature varies from a preselected temperature, the thermally responsive element moves the rod to gradually close the slide valve and open the poppet, or gradually close the poppet and open the slide valve, thereby changing the flow of both fluid streams and maintaining the desired mixture temperature” (Abstract) and “A temperature sensor is located within the mixed flow path downstream from the two valves and responds to the temperature of the mixed fluid, any deviation of the temperature from a desired value being sensed by the sensor and causing movement, via an actuator, of the rod in a direction to open or close the valves and maintain the desired temperature.” (Col 2, Ln 17);
	however this valve is not a discharge valve open to ambient air, as is in the present application, but instead is a valve between two mixed fluid streams.
US Patent 3,738,353 (Santoleri) teaches “control means 49 is associated with the thermocouple 47 and the valve 48 and operates to actuate the valve in response to changes in the temperature sensed by the thermocouple 47. Thus, the control means 49 operates to open the valve 48 for increasing the fluid flow rate in response to a decrease in the temperature sensed by the thermocouple and to close the valve 48 for decreasing the fluid flow rate in response to an increase in the temperature sensed by the thermocouple. In this manner, satisfactory performance of the vaporizer is ensured by the automatic control of the flow of heat-supplying fluid to the tank” (Col 3, Ln 49);

Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.

Regarding claim 9, US Publication 2008/0166245 (Fukanuma) discloses one or more non-transitory computer-readable media storing executable instructions that, when executed (“The control computer C” [0030]), cause a data analysis platform to: 
receive sensor data associated with a compressor and collected by one or more sensors associated with the compressor (temperature sensor 33 [0030] compressor 10 [0032]); 
analyze the sensor data associated with the compressor to determine an increase in temperature downstream of a valve associated with the compressor (“When the temperature of the on-off valve 30 is equal to or higher than the predetermined temperature, the on-off valve 30 shuts off the release passage 31” [0033]); and 
based on determining the increase in temperature downstream of the valve associated with the compressor, send a command configured to cause re-seating of the valve by opening the valve and closing the valve (“an on-off valve that responds to changes in the temperature of the valve to selectively open and close the release passage, wherein, when the temperature of the valve is equal to or higher than a predetermined temperature, the on-off valve shuts off the release passage” (Claim 1));
the prior art fails to teach or suggest the further inclusion of
both opening the valve and closing the valve. 
In the After Final Consideration Program search, two related references to the amended limitation were found:
US Patent 4,195,774 (Warner) teaches “A thermally responsive element is positioned downstream to sense the temperature of the mixed fluid stream, the element being connected via a rod to both the slide valve and the poppet. When the mixture temperature varies from a preselected temperature, the thermally responsive element moves the rod to gradually close the slide valve and open the poppet, or gradually close the poppet and open the slide valve, thereby changing the flow of both fluid streams and maintaining the desired mixture temperature” (Abstract) and “A temperature sensor is located within the mixed flow path downstream from the two valves and responds to the temperature of the mixed fluid, any deviation of the temperature from a desired value being sensed by the sensor and causing movement, via an actuator, of the rod in a direction to open or close the valves and maintain the desired temperature.” (Col 2, Ln 17);
	however this valve is not a discharge valve open to ambient air, as is in the present application, but instead is a valve between two mixed fluid streams.
US Patent 3,738,353 (Santoleri) teaches “control means 49 is associated with the thermocouple 47 and the valve 48 and operates to actuate the valve in response to changes in the temperature sensed by the thermocouple 47. Thus, the control means 49 operates to open the valve 48 for increasing the fluid flow rate in response to a decrease in the temperature sensed by the thermocouple and to close the valve 48 for decreasing the fluid flow rate in response to an increase in the temperature sensed by the thermocouple. In this manner, satisfactory performance of the vaporizer is ensured by the automatic control of the flow of heat-supplying fluid to the tank” (Col 3, Ln 49);
however, this valve is an inlet to allow liquid in to adjust/increase the temperature due to a decreased temperature, and not an outlet to decrease the temperature based on an increased temperature.
Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.

Regarding claim 15, Fukanuma discloses a method comprising: 
receiving, by a data analysis computing device (“The control computer C” [0030]), sensor data associated with a compressor and collected by one or more sensors associated with the compressor (temperature sensor 33 [0030] compressor 10 [0032]); 
analyzing, by the data analysis computing device, the sensor data associated with the compressor to determine an increase in temperature downstream of a valve associated with the compressor (“When the temperature of the on-off valve 30 is equal to or higher than the predetermined temperature, the on-off valve 30 shuts off the release passage 31” [0033]); and 
based on determining the increase in temperature downstream of the valve associated with the compressor, sending, by the data analysis computing device, a command configured to cause re-seating of the valve by opening the valve and closing the valve (“an on-off valve that responds to changes in the temperature of the valve to selectively open and close the release passage, wherein, when the temperature of the valve is equal to or higher than a predetermined temperature, the on-off valve shuts off the release passage” (Claim 1));

based on determining the increase in temperature downstream of the valve associated with the compressor, sending, by the data analysis computing device, a command configured to cause re-seating of the valve by both opening the valve and closing the valve
	In the After Final Consideration Program search, two related references to the amended limitation were found:
US Patent 4,195,774 (Warner) teaches “A thermally responsive element is positioned downstream to sense the temperature of the mixed fluid stream, the element being connected via a rod to both the slide valve and the poppet. When the mixture temperature varies from a preselected temperature, the thermally responsive element moves the rod to gradually close the slide valve and open the poppet, or gradually close the poppet and open the slide valve, thereby changing the flow of both fluid streams and maintaining the desired mixture temperature” (Abstract) and “A temperature sensor is located within the mixed flow path downstream from the two valves and responds to the temperature of the mixed fluid, any deviation of the temperature from a desired value being sensed by the sensor and causing movement, via an actuator, of the rod in a direction to open or close the valves and maintain the desired temperature.” (Col 2, Ln 17);
	however this valve is not a discharge valve open to ambient air, as is in the present application, but instead is a valve between two mixed fluid streams.
US Patent 3,738,353 (Santoleri) teaches “control means 49 is associated with the thermocouple 47 and the valve 48 and operates to actuate the valve in response to changes in the temperature sensed by the thermocouple 47. Thus, the control means 49 operates to open the valve 48 for increasing the fluid flow rate in response to a decrease in the temperature sensed by the thermocouple and to close the valve 48 for decreasing the fluid flow rate in response to an increase in the temperature sensed by the thermocouple. In this manner, satisfactory performance of the vaporizer is ensured by the automatic control of the flow of heat-supplying fluid to the tank” (Col 3, Ln 49);
however, this valve is an inlet to allow liquid in to adjust/increase the temperature due to a decreased temperature, and not an outlet to decrease the temperature based on an increased temperature.
Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.
Each remaining claims depends upon independent claims 1, 9 and 15 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857